Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 1 of 11 PageID #: 548




                 UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF LOUISIANA
                         ALEXANDRIA DIVISION

 D & J INVESTMENTS OF                           CIVIL DOCKET NO. 1:20-CV-01174
 CENLA, LLC, ET AL

 VERSUS                                         JUDGE DAVID C. JOSEPH

 BAKER HUGHES A GE CO,                          MAGISTRATE JUDGE JOSEPH
 LLC, ET AL                                     PEREZ-MONTES


                             MEMORANDUM RULING

         Pending before the Court are the following motions filed by the defendants

 pursuant to Federal Rule of Civil Procedure 12: (i) Stantec Consulting Services, Inc.’s

 (“Stantec”) Rule 12(b)(6) Motion to Dismiss for Failure to State a Claim and Rule

 12(e) Motion for a More Definite Statement [Doc. 19]; (ii) GHD Services, Inc.’s

 (“GHD”) Rule 12(b)(6) Partial Motion to Dismiss for Failure to State a Claim and Rule

 12(e) Motion for a More Definite Statement [Doc. 26]; (iii) Halliburton Energy

 Services, Inc.’s (“Halliburton”) Rule 12(b)(6) Motion to Dismiss for Failure to State a

 Claim, which adopts Stantec and GHD’s Motions and Memorandums in Support with

 respect to dismissal of Plaintiffs’ fraud-based claims [Doc. 43]; and (iv) Dresser, LLC,

 Baker Hughes, a GE Company, LLC, Baker Hughes Energy Services, LLC, Dresser

 RE, LLC, and GE Oil & Gas, LLC’s (collectively, “Dresser”) Rule 12(b)(6) Motion to

 Dismiss for Failure to State a Claim, which also adopts Stantec and GHD’s Motions

 and Memorandums in Support regarding dismissal of Plaintiffs’ fraud-based claims




                                            1
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 2 of 11 PageID #: 549




 [Doc. 46] (collectively, the “Rule 12 Motions”). 1 Because the issues raised in the

 pending motions are interrelated and many of the defendants’ arguments cross-

 reference arguments made by similarly situated defendants, the Court herein

 addresses the Rule 12 Motions collectively.

          For the following reasons, the Court rules as follows:

          (i)     The Court GRANTS the Defendants’ Motions to Dismiss the Plaintiffs’

                  allegations of fraud.

          (ii)    The Court GRANTS Stantec and GHD’s Motions for a More Definite

                  Statement.

          (iii)   Plaintiffs will be afforded the opportunity to amend their First

                  Amended Complaint to provide a more definite statement as to Stantec

                  and GHD and, to the extent practicable, to re-state their fraud

                  allegations in a manner compliant with Federal Rule of Civil Procedure

                  9(b).




 1       The Rule 12 Motions were filed prior to the filing of Plaintiffs’ First Amended
 Complaint. [Doc. 66]. The First Amended Complaint reflects two principal changes from the
 original Petition for Damages [Doc. 1-1]: (i) modifications of the identities and respective
 property descriptions of the plaintiffs and (ii) the addition of personal injury allegations. [Doc.
 66 ¶¶ 1, 2, 58A, 58B, 59C]. As none of the changes affect the pending Motions, the Court opts
 to apply the pending Rule 12(b)(6) motions to dismiss to the First Amended Complaint rather
 than denying them as moot and requiring Defendants to file new Rule 12(b)(6) motions. See
 Rountree v. Dyson, 892 F.3d 681, 683 (5th Cir. 2018) (“ ‘[D]efendants should not be required
 to file a new motion to dismiss simply because an amended pleading was introduced while
 their motion was pending.’ Rather, ‘[i]f some of the defects raised in the original motion
 remain in the new pleading, the court simply may consider the motion as being addressed to
 the amended pleading.’ ”) (internal citations omitted).

                                                 2
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 3 of 11 PageID #: 550




                                     BACKGROUND

       This action was filed in state court on July 30, 2020 and removed to this Court

 on September 10, 2020. [Doc. 1]. The litigation arises from alleged property damage

 and personal injury sustained by 47 landowners in both Rapides Parish and Grant

 Parish stemming from operations at an industrial valve manufacturing facility

 located in Pineville, Louisiana (the “Dresser Facility”). [Doc. 66]. Plaintiffs contend

 that, for the approximately 50 years during which the Dresser Facility was in

 operation, solvents, cutting oils, acids, and caustics were disposed of improperly –

 thereby causing groundwater and soil contamination to their properties. [Id.].

       In 2012, employees at the Dresser Facility notified the Louisiana Department

 of Environmental Quality (“DEQ”) of elevated levels of hydrocarbons (“TPH”) in the

 groundwater adjacent to the Dresser Facility. [Doc. 33-1]. Since its disclosure of

 excessive TPH concentrations, Dresser alleges that it has complied with the DEQ’s

 instructions concerning investigation and remediation. [Id.]. On January 8, 2020, the

 DEQ notified property owners and residents in affected areas. [Doc. 33-9].

       Plaintiffs sued nine entities to recover for alleged property damage: (1) Baker

 Hughes, a GE Company; (2) Baker Hughes Energy Services, LLC; (3) Dresser, Inc.;

 (4) Dresser RE, LLC; (5) GE Oil & Gas, LLC; (6) Halliburton; (7) GHD; (8) Stantec;

 and (9) the DEQ. [Doc. 1-1]. The first six enumerated defendants have allegedly

 owned or operated the Dresser Facility since 1998. [Doc. 66]. GHD was retained as

 an environmental consultant in early 2020. [Doc. 26-1]. Stantec installed a




                                           3
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 4 of 11 PageID #: 551




 monitoring well (MW-39) on January 16, 2020. [Doc. 66]. The Court dismissed the

 DEQ from this action on November 18, 2020. [Doc. 49].

        The First Amended Complaint (the “Complaint”), which Plaintiffs filed on

 March 4, 2021, asserts claims against Defendants for negligence, fraud, strict

 liability, trespass, nuisance, and punitive damages under former Article 2315.3. [Doc.

 66]. All remaining Defendants move for dismissal of Plaintiffs’ fraud claims, arguing

 that the Complaint fails to plead fraud with particularity as required by Rule 9(b).

 [Docs. 19, 26, 43, 46]. In addition to their Rule 12(b)(6) Motions, Stantec and GHD

 filed Rule 12(e) Motions for a More Definite Statement based on the Complaint’s

 generalized allegations. [Docs. 19, 26]. Stantec and GHD contend that they cannot

 reasonably prepare responsive pleadings and thus seek an order mandating Plaintiffs

 to amend their Complaint to state the grounds giving rise to the claims against them.

 [Doc. 26-1].

        Plaintiffs filed a Master Opposition to the Rule 12(b)(6) Motions on December

 2, 2020, [Doc. 50], 2 to which Dresser, Stantec, and Halliburton replied. [Docs. 51, 52,

 57].

                                      DISCUSSION

 I.     Rule 12(b)(6) Motions to Dismiss for Failure to State a Claim

        a) Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move for

 dismissal of a plaintiff’s claims before filing its answer when the pleadings, on their


 2     Plaintiffs do not oppose GHD and Stantec’s Rule 12(e) Motions for a More Definite
 Statement.

                                            4
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 5 of 11 PageID #: 552




 face, fail “to state a claim upon which relief can be granted.” A pleading states a claim

 for relief when, inter alia, it contains “a short and plain statement … showing that

 the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

        “To survive a motion to dismiss, a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’ ”

 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

 U.S. 544, 570 (2007)). A claim is facially plausible when it contains sufficient “factual

 content that allows the court to draw the reasonable inference that the defendant is

 liable for the misconduct alleged.” Id. Plausibility requires more than just the “sheer

 possibility” that a defendant acted unlawfully; it calls for enough facts “to raise a

 reasonable expectation that discovery will reveal evidence” to support the elements

 of the claim. Twombly, 550 U.S. at 556. Although the Rule 8 pleading standard does

 not require “detailed factual allegations;” mere “labels and conclusions,” or “a

 formulaic recitation of the elements of a cause of action” do not suffice. Id. at 555.

        In ruling on a Rule 12(b)(6) motion, a court may rely on the complaint, its

 attachments, “documents incorporated into the complaint by reference, and matters

 of which a court may take judicial notice.” Dorsey v. Portfolio Equities, Inc., 540 F.3d

 333, 338 (5th Cir. 2008) (quoting Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551

 U.S. 308, 322 (2007)). A court must accept as true all factual allegations, although

 the same presumption does not extend to legal conclusions. Iqbal, 556 U.S. at 678. In

 sum, if the factual allegations asserted in the complaint are wholly speculative or if

 it is apparent from the face of the complaint that there is an absolute bar to recovery,

 the claim should be dismissed. Twombly, 550 U.S. at 555, 127 S.Ct. 1955.



                                              5
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 6 of 11 PageID #: 553




       b) Law and Analysis

       The Complaint alleges that Defendants committed “fraud, ill practices, and

 misrepresentation” by, in sum, concealing knowledge of contamination. [Doc. 66 ¶

 46]. Defendants contend that the Complaint fails to allege this fraudulent

 concealment claim with particularity as required by Federal Rule of Civil Procedure

 Rule 9(b), warranting dismissal under Rule 12(b)(6).

       Allegations of fraudulent concealment are subject to Rule 9(b)’s heightened

 pleading requirements. Alford v. Chevron U.S.A. Inc., 13 F.Supp.3d 581, 594 (E.D.

 La. 2014). Under Rule 9(b), a party must “state with particularity the circumstances

 constituting fraud.” This Rule requires, at a minimum, a pleading of the “who, what,

 where, when, and how of the alleged fraud.” Colonial Oaks Assisted Living Lafayette,

 L.L.C. v. Hannie Dev., Inc., 972 F.3d 684, 689 (5th Cir. 2020) (quoting U.S. ex rel.

 Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d 899, 903 (5th Cir. 1997)).

 Although malice, intent, or knowledge “may be averred generally,” the allegations

 “must set forth specific facts that support an inference of fraud.” Id. (quoting

 Tuchman v. DSC Communications Corp., 14 F.3d 1061 (5th Cir. 1994)). This

 requirement can be satisfied by either: (i) a showing of the defendant’s motive to

 commit fraud or (ii) an identification of circumstances indicating the defendant’s

 conscious behavior, “though the strength of the circumstantial allegations must be

 correspondingly greater.” Id.

       In asserting a claim for fraud, “[g]roup pleading is not permissible; instead, the

 plaintiff must plead specific facts describing the fraud allegedly committed by each



                                           6
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 7 of 11 PageID #: 554




 defendant.” Alford, 13 F.Supp.3d at 594; see also Watson v. Arkoma Dev., LLC, CV

 17-1331, 2018 WL 6274070, at *10 (W.D. La. Nov. 15, 2018) (dismissing claim for

 fraudulent concealment because the “[p]laintiffs have merely engaged in ‘group

 pleading,’ which is insufficient under Rule 9(b)”).

       As the parties to this matter are undoubtedly aware, federal courts in

 Louisiana have routinely dismissed fraud claims averring analogous allegations to

 those presented here. See, e.g., Prairie Land Co. v. ConocoPhillips Co., 2:20-CV-

 00748, 2020 WL 5647300 (W.D. La. Sept. 22, 2020); Watson, 2018 WL 6274070;

 Guthrie v. Plains Res. Inc., 2:12 CV-1904-PM-KK, 2013 WL 2471670, (W.D. La. June

 7, 2013); Constance v. Austral Oil Expl. Co., Inc., 2:12-CV-1252, 2013 WL 6578178

 (W.D. La. Dec. 13, 2013); Martin v. Tesoro Corp., 2:11 CV 1413, 2012 WL 1866841

 (W.D. La. May 21, 2012); Alford, 13 F.Supp.3d 581. In each of these cases, the

 plaintiffs sued companies alleged to have caused environmental contamination.

 Among other causes of action, the plaintiffs alleged that the defendants fraudulently

 concealed their knowledge of the contamination. In addressing these claims, federal

 courts in this District and throughout Louisiana have consistently found fraud claims

 that are generic, conclusory, and fail to distinguish among the defendants to be not

 in compliance with Rule 9(b)’s strict pleading requirements.

       Similar to these other cases, the Complaint in this matter wholly fails to

 include: (i) allegations distinguishing among each defendant and their respective

 responsibility for the fraudulent activities; (ii) information on how, when, or where

 Defendants actively concealed the contamination; (iii) the source of Defendants’ duty



                                            7
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 8 of 11 PageID #: 555




 to inform; and (iv) an explanation concerning why Defendants’ failure to inform was

 misleading. Thus, the Complaint’s fraud allegations are deficient under Rule 9(b).

       Accordingly, the Court grants the Rule 12(b)(6) Motions and dismisses

 Plaintiffs’ fraud-based claims without prejudice to repleading them within 14 days in

 a manner consistent with this ruling and applicable law. See Guthrie v. Plains Res.

 Inc., 2:12 CV-1904-PM-KK, 2013 WL 2471670, at *9 (W.D. La. June 7, 2013) (“a

 plaintiff's failure to meet the specific pleading requirements [of Rule 9(b)] should not

 automatically or inflexibility [sic] result in dismissal of the complaint with prejudice

 to refiling.”) (quoting Hart v. Bayer Corp., 199 F.3d 239, 248 n. 6 (5th Cir.2000)).

 II.   Rule 12(e) Motions for a More Definite Statement

       a) Legal Standard

       A party may move for a more definite statement of “a pleading to which a

 responsive pleading is allowed but which is so vague or ambiguous that the party

 cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). The court must assess

 the pleading under Rule 8 of the Federal Rules of Civil Procedure’s notice pleading

 standard, which requires, in relevant part, “a short and plain statement of the claim

 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To comply with

 this standard, a complaint need not plead specific facts but must “give the defendant

 fair notice of what the … claim is and the grounds upon which it rests.” Bell Atl.

 Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1964, 167 L.Ed.2d 929 (2007).

       Rule 12(e) motions are disfavored, as “in view of the great liberality of Rule

 8, permitting notice pleading, it is clearly the policy of the Rules that Rule 12(e)



                                             8
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 9 of 11 PageID #: 556




 should not be used to frustrate this policy by lightly requiring a plaintiff to amend

 his complaint which under Rule 8 is sufficient to withstand a motion to dismiss.”

 Mitchell v. E-Z Way Towers, Inc., 269 F.2d 126, 132 (5th Cir. 1959). Further, a party

 may not use a Rule 12(e) motion to assist in gathering facts in preparation for trial.

 Id. The trial court is granted considerable discretion in ruling on a Rule 12(e)

 motion. See Ditcharo v. United Parcel Serv., Inc., 376 Fed. Appx. 432, 440 (5th Cir.

 2010) (“We review orders made pursuant to Rule 12(e) for abuse of discretion.”);

 Thurman v. Louisiana Dep't of Health & Hosps., 2:12-CV-2426, 2013 WL 3146923,

 at *4 (W.D. La. June 14, 2013); Murungi v. Texas Guaranteed, 646 F.Supp.2d 804,

 811 (E.D. La. 2009).

       b) Law and Analysis

       Stantec and GHD argue that Plaintiffs must provide a more definite statement

 because the Complaint improperly groups them together with the other defendants.

 Specifically, they contend that the Complaint is devoid of factual allegations

 regarding the grounds giving rise to the claims against them.

       Indeed, the factual allegations in the Complaint that specifically pertain to

 Stantec and GHD are nearly non-existent. Besides identifying their corporate status

 and agents for service of process, the Complaint states only one factual allegation

 involving Stantec and seemingly makes no factual averments involving GHD. The

 Complaint alleges that Stantec negligently installed a monitoring well in January of

 2020, causing contaminated groundwater to flow north of the Dresser Facility and




                                            9
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 10 of 11 PageID #: 557




  into Grant Parish. [Doc. 66 ¶ 37]. Nonetheless, the Complaint seeks to hold Stantec

  and GHD liable for all alleged misconduct undertaken by the other defendants.

        The Court finds the Complaint deficient under Rule 8 as to both movants

  because, quite simply, the Complaint asserts claims against Stantec and GHD but

  fails to adequately state the grounds upon which those claims rest. Among other

  claims, Plaintiffs allege that Stantec and GHD are liable for damages resulting from

  fraudulent concealment of pollution, negligent disposal of toxic waste, and improper

  design and construction of the Dresser Facility over the past approximately 50 years.

  However, the Complaint’s bare allegations against Stantec and GHD fail to provide

  a plausible link with this alleged misconduct. Additionally, the Complaint seeks to

  hold Stantec liable for damages sustained by Rapides Parish landowners, while at

  the same time alleging only that Stantec caused injury in Grant Parish.

        Accordingly, the Court grants the Stantec and GHD’s Rule 12(e) Motions and

  orders Plaintiffs to amend their Complaint in a manner that sufficiently places

  Stantec and GHD on notice of the grounds upon which Plaintiffs’ claims are premised.

                                     CONCLUSION
        For the foregoing reasons, the Court GRANTS Defendants’ Rule 12(b)(6)

  Motions to Dismiss and GRANTS GHD and Stantec’s Rule 12(e) Motions for a More

  Definite Statement.

        IT IS HEREBY ORDERED that the Court DISMISSES WITHOUT

  PREJUDICE Plaintiffs’ fraud-based claims against Defendants.

        IT IS FURTHER ORDERED that Plaintiffs shall amend their Complaint

  within 14 days only to the extent necessary to provide a more definite statement as

                                           10
Case 1:20-cv-01174-DCJ-JPM Document 70 Filed 03/08/21 Page 11 of 11 PageID #: 558




  to Stantec and GHD and, to the extent practicable, to re-state their fraud claims in a

  manner consistent with Federal Rule of Civil Procedure 9(b).

        THUS, DONE AND SIGNED in Chambers on this 8th day of March, 2021.




                                            DAVID C. JOSEPH
                                            UNITED STATES DISTRICT JUDGE




                                           11
